DELAWARE GROUP® ADVISER FUNDS Delaware Diversified Income Fund DELAWARE GROUP EQUITY FUNDS I Delaware Mid Cap Value Fund DELAWARE GROUP EQUITY FUNDS IV Delaware Healthcare Fund Delaware Smid Cap Growth Fund DELAWARE GROUP FOUNDATION FUNDS Delaware Foundation® Conservative Allocation Fund DELAWARE GROUP GLOBAL & INTERNATIONAL FUNDS Delaware International Value Equity Fund DELAWARE GROUP INCOME FUNDS Delaware Extended Duration Bond Fund DELAWARE POOLED® TRUST The Labor Select International Equity Portfolio The Large-Cap Growth Equity Portfolio VOYAGEUR INTERMEDIATE TAX FREE FUNDS Delaware Tax-Free Minnesota Intermediate Fund Supplement to the current Statements of Additional Information (each, an “SAI” and together, the “SAIs”) for each Fund (each, a “Fund” and together, the “Funds”) The following information replaces the fundamental investment restriction relating to making loans in the section entitled, “Investment Objective, Restrictions, and Policies – Fundamental Investment Restrictions” for the Funds referenced above. This Supplement does not alter the fundamental investment restriction relating to making loans for any additional funds included in the SAIs. Each Fund shall not: Make personal loans or loans of its assets to persons who control or are under common control with a Fund, except as the 1940 Act, any rule or order thereunder, or SEC staff interpretation thereof, may permit. This restriction does not prevent a Fund from, among other things, purchasing debt obligations, entering into repurchase agreements, loaning its assets to broker-dealers or institutional investors, or investing in loans, including assignments and participation interests. Please keep this supplement for future reference. This Supplement is dated May 13, 2015.
